—Judgment unanimously affirmed. Memorandum: There is no merit to the contention that County Court erred in denying defendant’s motion to dismiss for failure of the People to prove all the elements of criminal contempt in the second degree (Penal Law § 215.50 [3]) and criminal trespass in the second degree (Penal Law § 140.15). The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), is sufficient to support defendant’s conviction of two counts of criminal contempt in the second degree and one count of criminal trespass in the second degree (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Ontario County Court, Harvey, J.—Criminal Trespass, 2nd Degree.) Present—Denman, P. J., Lawton, Fallon, Balio and Boehm, JJ.